Exhibit 10.2

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”),
effective as of the 9th day of March 2010, is entered into by Achillion
Pharmaceuticals, Inc., a Delaware corporation with its principal place of
business at 300 George Street, New Haven, CT 06511-6624 (the “Company”), and
Mary Kay Fenton, residing at 1381 Farmington Avenue, West Hartford, Connecticut
06107 (the “Employee”). This Agreement amends and restates the Amended and
Restated Employment Agreement between the Company and the Employee dated
September 10, 2003, as amended (the “Prior Agreement”).

WHEREAS, the Company desires to continue to engage the services of the Employee
and the Employee desires to continue to be employed by the Company.

NOW, THEREFORE, in consideration of the employment or continued employment of
the Employee, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee agree
as follows:

1. Term of Employment. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby accepts continued employment with the Company,
upon the terms set forth in this Agreement, for the period commencing on the
date hereof (the “Commencement Date”) and ending on December 31, 2010 (such
period, as it may be extended, the “Employment Period”), unless sooner
terminated in accordance with the provisions of Section 4. Thereafter, this
Agreement shall automatically renew for successive one-year periods unless, at
least six months prior to the expiration of the applicable Employment Period,
either party has notified the other party that the Agreement shall not so renew.

2. Title; Capacity. The Employee shall serve as Vice President & Chief Financial
Officer or in such other reasonably comparable position as the Board of
Directors (the “Board”) may determine from time to time. The Employee shall be
based at the Company’s headquarters in New Haven, Connecticut, or such place or
places in the continental United States as the Board shall determine. The
Employee shall be subject to the supervision of, and shall have such authority
as is delegated to the Employee by, the Board. The Board may also designate an
officer of the Company to whom the Employee shall report.

The Employee hereby accepts such continued employment and agrees to undertake
the duties and responsibilities inherent in such position and such other duties
and responsibilities as the Board shall from time to time reasonably assign to
the Employee. The Employee agrees to devote his or her entire business time,
attention and energies to the business and interests of the Company during the
Employment Period. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, a monthly salary of
$21,400.00 (annualizing to $256,800.00) commencing on the Commencement Date.
Such salary shall be subject to adjustment thereafter as determined by the
Board.



--------------------------------------------------------------------------------

3.2 Bonus. The Employee shall be eligible to receive additional compensation
each year based upon the Company’s performance and the Employee’s individual
performance, as determined by the Board.

3.3 Fringe Benefits. The Employee shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that Employee’s position, tenure, salary, age,
health and other qualifications make him or her eligible to participate. The
Employee shall be entitled to paid time off (or “PTO,” including vacation, sick
and personal time) in accordance with the Company’s policy.

3.4 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his or her
duties, responsibilities or services under this Agreement, in accordance with
policies and procedures, and subject to limitations, adopted by the Company from
time to time.

3.5 Withholding. All salary, bonus and other compensation payable to the
Employee shall be subject to applicable withholding taxes.

3.6 Effect of Corporate Transaction. In the event the Company consummates a
Corporate Transaction, then an additional 25% of the original number of shares
of common stock subject to stock option agreements shall immediately vest and
become exercisable upon the date of the consummation of such transaction.

4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

4.1 Expiration of the Employment Period;

4.2 At the election of the Company, for Cause (as defined below), immediately
upon written notice by the Company to the Employee, which notice shall identify
the Cause upon which the termination is based;

4.3 At the election of the Employee, for Good Reason (as defined below);

4.4 Upon the death or disability (as defined below) of the Employee;

4.5 At the election of the Company, upon not less than fifteen (15) days’ prior
written notice of termination; or

4.6 At the election of the Employee, upon not less than fifteen (15) days’ prior
written notice of termination.

 

- 2 -



--------------------------------------------------------------------------------

5. Effect of Termination.

5.1 At-Will Employment. If the Employment Period expires pursuant to Section 1
hereof, then, unless the Company notifies the Employee to the contrary, the
Employee shall continue his or her employment on an at-will basis following the
expiration of the Employment Period. Such at-will employment relationship may be
terminated by either party at any time and shall not be governed by the terms of
this Agreement (except for Section 6 hereof).

5.2 Payments Upon Termination.

(a) In the event the Employee’s employment is terminated pursuant to
Section 4.1, Section 4.2, Section 4.4 or Section 4.6, the Company shall pay to
the Employee the compensation and benefits otherwise payable to him or her under
Sections 3.1 and 3.3 through the last day of his or her actual employment by the
Company.

(b) In the event the Employee’s employment is terminated by the Employee
pursuant to Section 4.3 or by the Company pursuant to Section 4.5 and subject to
compliance with Sections 5.5 and 7, the Company shall pay to the Employee his or
her salary as in effect on the date of termination in accordance with the
Company’s customary payroll practices, until the earlier of (i) the date that is
six months after the date of termination or (ii) the date upon which the
Employee commences full-time employment with another Company.

5.3 Survival. The provisions of Sections 6, 8 and 10 shall survive the
termination of this Agreement.

5.4 Effect of Termination on Equity. In the event, within 12 months following a
Corporate Transaction, the Employee’s employment with the Company is terminated
by the Employee pursuant to Section 4.3 or by the Company (or the acquiring
entity) pursuant to section 4.5, then all shares subject to outstanding options
shall immediately vest and become exercisable upon the date of the Employee’s
termination.

5.5 Release. The payment to the Employee of the amount payable under
Section 5.2(b) shall be contingent upon the Employee’s entering, within 60 days
following the termination of employment, into a binding separation agreement and
release provided by the Company with respect to all releasable claims (other
than with respect to the severance payments provided in this Agreement and other
agreements that are expressly carved out of the release). Subject to Section 7,
payments under Section 5.2(b) will commence in the first payroll beginning after
the release becomes binding, provided that if the 60 day period ends in the
calendar year following the year in which employment ends, the payments will
begin no earlier than the first business day of that subsequent year.

6. Termination Obligations.

6.1 Return of Company’s Property. Employee hereby acknowledges and agrees that
all personal property, including, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints and other documents or
materials, or copies thereof, and equipment furnished to or prepared by Employee
in the course of or incident to Employee’s employment, belong to Company and
shall be promptly returned to Company upon termination

 

- 3 -



--------------------------------------------------------------------------------

of Employee’s employment. Following termination, Employee will not retain any
written or other tangible material containing any proprietary information of
information pertaining to the Company’s proprietary information.

6.2 Cooperation in Pending Work. Following any termination of Employee’s
employment, Employee shall fully cooperate with the Company in all matters
relating to the winding up of pending work on behalf of the Company and the
orderly transfer of work to other employees of the Company. Employee shall also
cooperate in the defense of any action brought by any third party against the
Company that relates in any way to Employee’s acts or omissions while employed
by the Company.

7. Payments Subject to Section 409A.

7.1 Subject to this Section 7, any severance payments or benefits under this
Agreement shall begin only upon the date of the Employee’s “separation from
service” (determined as set forth below) which occurs on or after the date of
the Employee’s termination of employment. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
the Employee under this Agreement:

(a) It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

(b) If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

(c) If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is a “specified employee” (within the meaning of
Section 409A), then:

(1) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined in Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(2) Each installment of the severance payments and benefits due under this
Agreement that is not described in Section 7.1(c)(1) above and that would,
absent this subsection, be paid within the six-month period following the
Employee’s “separation from service” from the Company shall be paid during the
ten day period following the date that is six months and one day after such
separation from service (or, if earlier, the Employee’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following the Employee’s separation from service and any subsequent
installments, if any, being paid in

 

- 4 -



--------------------------------------------------------------------------------

accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.

7.2 The determination of whether and when the Employee’s separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Section 7.2, “Company” shall include all persons
with whom the Company would be considered a single employer as determined under
Treasury Regulation Section 1.409A-1(h)(3).

7.3 All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

7.4 Employee expressly acknowledges and agrees that the Company is not making
any representations or warranties to him or her and shall have no liability to
him/her or any other person with respect to payments made under this Agreement
if any provisions of or payments under the Agreement are determined to
constitute deferred compensation subject to Code Section 409A but not to satisfy
the conditions of that section.

8. Non-Competition and Non-Solicitation Agreement. The Employee affirms the
continued effect of the Amended and Restated Non-Competition and
Non-Solicitation Agreement attached hereto as Exhibit A.

9. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

9.1 “Cause” shall mean (a) a good faith finding by the Company that (i) the
Employee has failed to substantially perform his or her reasonably assigned
duties for the Company, or (ii) the Employee has engaged in dishonesty, gross
negligence or misconduct, which dishonesty, gross negligence or misconduct has
had a material adverse effect on the Company, (b) the conviction of the Employee
of, or the entry of a pleading of guilty or nolo contendere by the Employee to,
any crime involving moral turpitude or any felony or (c) breach by the Employee
of any material provision of this Agreement, any invention and non-disclosure
agreement, non-competition and non-solicitation agreement or other agreement
with the Company, which breach is not cured within thirty days written notice
thereof.

 

- 5 -



--------------------------------------------------------------------------------

9.2 “Corporate Transaction” shall mean the sale of all or substantially all of
the capital stock (other than the sale of capital stock to one or more venture
capitalists or other institutional investors pursuant to an equity financing
(including a debt financing that is convertible into equity) of the Company
approved by a majority of the Board of Directors of the Company), assets or
business of the Company, by merger, consolidation, sale of assets or otherwise
(other than a merger or consolidation in which all or substantially all of the
individuals and entities who were beneficial owners of the Common Stock
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities entitled to vote generally in the
election of directors of the resulting, surviving or acquiring corporation in
such transaction), provided that, where applied under Section 5.4 to equity
compensation subject to Section 409A, any acceleration of payment shall only
apply if the Corporate Transaction is also a change in control event described
in Treasury Regulation 1.409A-3(i)(5).

9.3 “Disability” shall mean the inability of the Employee, due to a physical or
mental disability, for a period of 90 days, whether or not consecutive, during
any 360-day period to perform the services contemplated under this Agreement,
with or without reasonable accommodation, as that term is defined under state or
federal law. A determination of disability shall be made by a physician
satisfactory to both the Employee and the Company, provided that if the Employee
and the Company do not agree on a physician, the Employee and the Company shall
each select a physician and these two together shall select a third physician,
whose determination as to disability shall be binding on all parties.

9.4 “Good Reason” shall exist upon (i) mutual written agreement by the Employee
and the Board of Directors of the Company that Good Reason exists; (ii) the
Employee being required by the Company to relocate such that such Employee’s
daily commute shall exceed 60 miles without the written consent of the Employee;
(iii) any material breach by the Company or any successor thereto of any
agreement to which the Employee and the Company are parties, which breach is not
cured within thirty days of written notice thereof; or (iv) demotion of the
Employee to a position with responsibilities substantially less than such
Employee’s current position without the prior consent of the Employee; provided,
however, that nothing shall require the Employee to hold the same title or same
functional role within an entity resulting from a Corporate Transaction so long
as the Employee’s responsibilities are not substantially diminished.
Notwithstanding the occurrence of any of the foregoing events or circumstances,
such occurrence shall not be deemed to constitute Good Reason unless (x) the
Employee gives the Company a written notice of employment termination (no more
than 90 days after the initial existence of such event or circumstance and
(y) such event or circumstance has not been fully corrected and the Employee has
not been reasonably compensated for any losses or damages resulting therefrom
within 30 days of the Company’s receipt of such notice of termination.

 

- 6 -



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1 Entire Agreement; Modification. This Agreement constitutes the entire
Agreement between the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, whether written or oral,
including the Prior Agreement. The parties hereby agree that as of the date
hereof, the Prior Agreement is of no further force or effect and the Company
shall have no obligations to the Employee under such Prior Agreement. The
Employee agrees that any change or changes in his duties, salary or compensation
after the signing of this Agreement shall not affect the validity or scope of
this Agreement.

10.2 Notices. Any notices delivered under this Agreement shall be deemed duly
delivered three business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 10.2.

10.3 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

10.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee and approved by a
majority of the members of the Board of Directors of the Company.

10.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut (without reference to the
conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Connecticut (or, if appropriate, a
federal court located within Connecticut), and the Company and the Employee each
consents to the jurisdiction of such a court. The Company and the Employee each
hereby irrevocably waive any right to a trial by jury in any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement.

10.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Employee are personal and shall not be assigned by
him or her.

10.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

- 7 -



--------------------------------------------------------------------------------

10.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

10.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

10.10 Employee’s Acknowledgments. The Employee acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Employee’s
own choice or has voluntarily declined to seek such counsel; (iii) understands
the terms and consequences of this Agreement; (iv) is fully aware of the legal
and binding effect of this Agreement; and (v) understands that the law firm of
Wilmer Cutler Pickering Hale and Dorr LLP is acting as counsel to the Company in
connection with the transactions contemplated by the Agreement, and is not
acting as counsel for the Employee.

[Remainder of page is intentionally left blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ACHILLION PHARMACEUTICALS, INC. By   /s/ Michael Kishbauch Name:   Michael
Kishbauch Title:   Chief Executive Officer EMPLOYEE: /s/ Mary Kay Fenton Mary
Kay Fenton

 

- 9 -



--------------------------------------------------------------------------------

SUPPLEMENTAL SEVERANCE AGREEMENT

THIS SUPPLEMENTAL SEVERANCE AGREEMENT (the “Agreement”), effective as of the 9th
day of March 2010, is entered into by Achillion Pharmaceuticals, Inc., a
Delaware corporation with its principal place of business at 300 George Street,
New Haven, CT 06511-6624 (the “Company”), and Mary Kay Fenton, residing at 1381
Farmington Avenue, West Hartford, Connecticut 06107 (the “Employee”).

WHEREAS, the Company desires to provide additional assurance of protection in
the event of a termination of employment for the reasons specified below.

NOW, THEREFORE, in consideration of the employment or continued employment of
the Employee, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee agree
as follows:

11. Term of Supplement. The Company hereby agrees to provide eligibility for
this Agreement for the period commencing on the date hereof (the “Commencement
Date”) and ending on December 31, 2010 (such period, as it may be extended, the
“Severance Protection Period”). Thereafter, this Agreement shall automatically
renew for successive one-year periods unless, at least six months prior to the
expiration of the applicable Severance Protection Period, either party has
notified the other party that the Agreement shall not so renew.

12. Supplemental Severance.

12.1 Payments Upon Termination. If the Company terminates the Employee’s
employment without Cause (other than as a result of Disability) or the Employee
resigns for Good Reason (as defined herein), the Company shall pay to the
Employee his or her salary as in effect on the date of termination in accordance
with the Company’s customary payroll practices, until the earlier of (i) the
date that is six months after the date of termination or (ii) the date upon
which the Employee commences full-time employment with another Company. If and
to the extent that the Employee qualifies for payment under this Agreement, the
forgoing payments shall supplement, and not replace, any severance provided
under any then applicable employment agreement (the “Employment Agreement”) or
other individual agreement between the Company and the Employee. The parties
intend that this Agreement be treated as an arrangement separate from the
Employment Agreement except as specifically referenced below. Cessation of
employment for any reason not specified in this Section 2.1 shall not entitle
the Employee to any payments under this Agreement.

12.2 Release. The payment to the Employee of the amount payable under
Section 2.1 shall be contingent upon the Employee’s complying with the release
requirements and applicable timing under Section 5.5 of the Employment Agreement
(as in effect on the date this Agreement is executed).

 

- 10 -



--------------------------------------------------------------------------------

13. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

13.1 “Cause” and “Disability” shall have the meanings provided in the Employment
Agreement.

13.2 “Good Reason” shall exist upon (i) a material diminution in the Employee’s
base compensation; (ii) a requirement that the Employee’s principal place of
providing services to the Company change by more than 30 miles, other than in a
direction that reduces the Employee’s daily commuting distance; (iii) any
material breach by the Company or any successor thereto of the Employment
Agreement; or (iv) a material diminution in the Employee’s authority, duties, or
responsibilities, provided, however, that nothing shall require the Employee to
hold the same title or same functional role within an entity resulting from a
Corporate Transaction (as defined in the Employment Agreement) so long as the
Employee’s responsibilities are not substantially diminished. Notwithstanding
the occurrence of any of the foregoing events or circumstances, a resignation
shall not be deemed to constitute resignation for Good Reason unless (x) the
Employee gives the Company a written notice of the purported Good Reason (no
more than 90 days after the initial existence of such event or circumstance),
(y) such event or circumstance has not been fully corrected (and the Employee
has not been reasonably compensated for any losses or damages resulting
therefrom) within 30 days following the Company’s receipt of such notice of
termination, and (z) the resignation becomes effective not more than 60 days
following the date of notice.

14. Miscellaneous.

14.1 Entire Agreement; Modification. This Agreement constitutes the entire
Agreement between the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, whether written or oral.
The Employee agrees that any change or changes in his duties, salary or
compensation after the signing of this Agreement shall not affect the validity
or scope of this Agreement.

14.2 Incorporation by Reference. The provisions of Section 7 and Sections 10.2
through 10.10 in the Employment Agreement (as in effect on the date of this
Agreement) are incorporated by reference herein as though referring to this
Agreement.

Signatures on Page Following

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ACHILLION PHARMACEUTICALS, INC. By:   /s/ Michael Kishbauch   Name:   Michael
Kishbauch   Title:   Chief Executive Officer EMPLOYEE: /s/ Mary Kay Fenton Mary
Kay Fenton

 

- 12 -



--------------------------------------------------------------------------------

SUPPLEMENTAL TERMS OF COMPENSATION

THIS SUPPLEMENTAL AGREEMENT (the “Agreement”), effective as of April 5, 2011, is
entered into by Achillion Pharmaceuticals, Inc., a Delaware corporation with its
principal place of business at 300 George Street, New Haven, CT 06511-6624 (the
“Company”), and Mary Kay Fenton (the “Employee”).

WHEREAS, the Company desires to revise certain terms applicable to the
Employee’s compensation in the event of a termination of employment under the
Second Amended and Restated Employment Agreement with the Employee (the
“Employment Agreement”) and the Supplemental Severance Agreement with the
Employee (the “Supplemental Severance Agreement”), each dated as of March 9,
2010.

NOW, THEREFORE, in consideration of the employment or continued employment of
the Employee, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee agree
as follows:

15. Certain Severance Benefits. In the event of a termination or resignation
subject to Section 5.2(b) of the Employment Agreement or Section 12.1 of the
Supplemental Severance Agreement (with no duplication of benefits):

(a) the Company hereby agrees that if the Employee is eligible for and elects to
continue receiving group medical and/or dental insurance under the continuation
coverage rules known as COBRA, the Company will continue to pay the share of the
premium for such coverage that it pays for active and similarly-situated
employees who receive the same type of coverage (single, family, or other) until
the earlier of (i) the end of the 12th month after his or her employment ends or
(ii) the date the covered individual’s COBRA continuation coverage expires,
unless, as a result of a change in legal requirements, the Company’s providing
payments for COBRA will violate the nondiscrimination requirements of applicable
law, in which case this benefit will not apply,

(b) if the termination or resignation is within 12 months following the
Corporate Transaction Date (as defined herein), the Company shall make a payment
to the Employee equal to the annual target bonus payment, if any, paid (or
earned, if not yet paid) to the Employee for the current fiscal year which
includes the date of termination, with payment made as provided in and subject
to Section 5.5 and Section 7 of the Employment Agreement,

(c) if the termination or resignation is not within 12 months following the
Corporate Transaction Date, then the Company shall make a payment to the
Employee equal to the pro rata portion of the bonus payment, if any, paid (or
earned, if not yet paid) to the Employee for the most recent fiscal year ended
prior to the Date of Termination, with such pro rata amount equal to the product
of the amount of such prior bonus payment multiplied by a fraction, (1) the
numerator of which is the number of days in the current fiscal year prior to the
date of termination and the (2) denominator of which is 365,

(d) the Company and the Employee agree that Section 5.2(b) of the Employment
Agreement is hereby amended to read “In the event the Employee’s employment is

 

- 13 -



--------------------------------------------------------------------------------

terminated by the Employee pursuant to Section 4.3 or by the Company pursuant to
Section 4.5 and subject to compliance with Sections 5.5 and 7, the Company shall
pay to the Employee his or her salary as in effect on the date of termination in
accordance with the Company’s customary payroll practices, until the earlier of
(1) the date that is six months after the date of termination or (2) the date
upon with the Employee commences full-time employment with another company,
provided that clause (2) shall not apply if the termination or resignation is
within 12 months following the “Corporate Transaction Date” (as defined in the
Supplemental Terms of Compensation entered into between the Company and the
Employee as of April 5, 2011).”

(e) the Company and the Employee agree that the first sentence of Section 2.1 of
the Supplemental Severance Agreement is hereby amended to read “If the Company
terminates the Employee’s employment without Cause (other than as a result of
Disability) or the Employee resigns for Good Reason (as defined herein), the
Company shall pay to the Employee his or her salary as in effect on the date of
termination in accordance with the Company’s customary payroll practices, until
the earlier of (1) the date that is six months after the date of termination or
(2) the date upon which the Employee commences full-time employment with another
company, provided that clause (2) shall not apply if the termination or
resignation is within 12 months following the Corporate Transaction Date.”

16. Stock Acceleration Benefits to Employee.

The Company agrees to the following provision with respect to a “Corporate
Transaction” as defined in the Employment Agreement and with any other terms not
defined in this Section 2 having the definitions provided by the Employment
Agreement.

16.1 Automatic Stock Acceleration in Connection with a Corporate Transaction. If
the Corporate Transaction Date occurs during the Employment Period, then,
effective upon the Corporate Transaction Date, (a) the vesting schedule of each
outstanding option to purchase shares of Common Stock of the Company held by the
Employee shall be accelerated in part so that the option shall become
exercisable for an additional number of shares equal to 25% of the original
number of shares of Common Stock subject to the option immediately prior to such
Corporate Transaction; the remaining unvested shares shall continue to become
vested in accordance with the original vesting schedule set forth in the
applicable option agreement; and (b) unvested shares, or units, if any, with
respect to each restricted stock award held by the Employee immediately
following the Corporate Transaction shall be vested such that the number of
unvested shares or units shall be reduced by 25% of the original number of
shares or units subject to such restricted stock award; the remaining unvested
shares or units shall continue to vest in accordance with the original schedule
set forth in the applicable restricted stock agreement; provided that the
vesting will not accelerate the distribution of shares underlying equity awards
if such acceleration would trigger taxation under Section 409A(a)(1)(B) of the
Internal Revenue Code of 1986 and the guidance issued thereunder (“Section 409A”
of the “Code”). This Section 2.1 replaces Section 3.6 of the Employment
Agreement.

16.2 Stock Acceleration in Connection with Termination Without Cause or For Good
Reason Following a Corporate Transaction. If, within 12 months following a
Corporate Transaction Date, the Employee’s employment with the Company is
terminated by the Company

 

- 14 -



--------------------------------------------------------------------------------

(other than for Cause, Disability or death) or by the Employee for Good Reason,
then (a) each outstanding option to purchase shares of Common Stock of the
Company held by the Employee shall become immediately exercisable in full; and
(b) each restricted stock award held by the Employee shall be deemed to be fully
vested, and, to the extent applicable, will no longer be subject to a right of
repurchase by the Company; provided that the vesting will not accelerate the
distribution of shares underlying equity awards if such acceleration would
trigger taxation under Section 409A of the Code. For purposes of Section 2.2 and
2.3 of this Agreement, the Employee may resign for “Good Reason” as provided in
either Section 9.4 of the Employment Agreement or Section 13.2 of the
Supplemental Agreement. This Section 2.2 replaces Section 5.4 of the Employment
Agreement.

16.3 Stock Acceleration in Connection with Termination Without Cause or For Good
Reason Absent a Corporate Transaction. If the Employee’s employment with the
Company is terminated by the Company (other than for Cause, Disability or death)
or by the Employee for Good Reason absent a Corporate Transaction, then the
provisions of Section 2.1 above shall apply as though the date of termination
were a Corporate Transaction Date.

16.4 “Corporate Transaction Date” means the first date during the Employment
Period on which a Corporate Transaction occurs. Anything in this Agreement, the
Employment Agreement, or the Supplemental Agreement to the contrary
notwithstanding, if (a) a Corporate Transaction occurs, (b) the Employee’s
employment with the Company is terminated within 60 days prior to the date on
which the Corporate Transaction occurs, and (c) it is reasonably demonstrated by
the Employee that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Corporate
Transaction or (ii) otherwise arose in connection with or in anticipation of a
Corporate Transaction, then the “Corporate Transaction Date” shall mean the date
immediately prior to the date of such termination of employment. Where
applicable, the Company shall take such steps as are reasonably practicable as
of the termination date to preserve the availability of equity compensation that
may expire (other than by reaching the full term of an option) during the 60 day
period (by vesting and freezing the equity) pending the occurrence of the
Corporate Transaction.

17. 280G.

17.1 Notwithstanding any other provision of this Agreement, the Employment
Agreement, or the Supplemental Agreement, except as set forth in Section 3.2 of
this Agreement, in the event that the Company undergoes a “Change in Ownership
or Control” (as defined below), the Company shall not be obligated to provide to
the Employee a portion of any “Contingent Compensation Payments” (as defined
below) that the Employee would otherwise be entitled to receive to the extent
necessary to eliminate any “excess parachute payments” (as defined in Code
Section 280G(b)(1)) for the Employee. For purposes of this Section 3, the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

 

- 15 -



--------------------------------------------------------------------------------

17.2 Notwithstanding the provisions of 3.1, no such reduction in Contingent
Compensation Payments shall be made if (i) the Eliminated Amount (computed
without regard to this sentence) exceeds (ii) 110% of the aggregate present
value (determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-31 and Q/A-32 or any successor provisions) of the amount of any additional
taxes that would be incurred by the Employee if the Eliminated Payments
(determined without regard to this sentence) were paid to him or her (including,
state and federal income taxes on the Eliminated Payments, the excise tax
imposed by Section 4999 of the Code payable with respect to all of the
Contingent Compensation Payments in excess of the Employee’s “base amount” (as
defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 3.2 shall be referred to as a “Section 3.2 Override.” For purpose of
this paragraph, if any federal or state income taxes would be attributable to
the receipt of any Eliminated Payment, the amount of such taxes shall be
computed by multiplying the amount of the Eliminated Payment by the maximum
combined federal and state income tax rate provided by law.

17.3 For purposes of this Section 3 the following terms shall have the following
respective meanings:

(a) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(b) “Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.

(c) Any payments or other benefits otherwise due to the Employee following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 3.3(c). Within 30 days after each date on which the Employee first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Employee (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 3.2 Override is applicable. Within 30 days after delivery of such notice
to the Employee, the Employee shall deliver a response to the Company (the
“Employee Response”) stating either (A) that he or she agrees with the Company’s
determination pursuant to the preceding sentence, or (B) that he or she
disagrees with such determination, in which case he or she shall set forth
(i) which Potential Payments should be characterized as Contingent Compensation
Payments, (ii) the Eliminated Amount, and (iii) whether the Section 3.2 Override
is applicable. In the event that the Employee fails to deliver an Employee
Response on or before the required date, the Company’s initial determination
shall be final. If and to the extent that any Contingent Compensation Payments
are required to be treated as Eliminated Payments pursuant to this Section 3,
then the payments shall be reduced or eliminated, as determined by the Company,
in the following order: (i) any cash payments, (ii) any taxable benefits,
(iii) any

 

- 16 -



--------------------------------------------------------------------------------

nontaxable benefits, and (iv) any vesting of equity awards in each case in
reverse order beginning with payments or benefits that are to be paid the
farthest in time from the date that triggers the applicability of the excise
tax, to the extent necessary to maximize the Eliminated Payments. If the
Employee states in the Employee Response that he or she agrees with the
Company’s determination, the Company shall make the Potential Payments to the
Employee within three business days following delivery to the Company of the
Employee Response (except for any Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due). If the Employee states in the Employee Response that he
disagrees with the Company’s determination, then, for a period of 60 days
following delivery of the Employee Response, the Employee and the Company shall
use good faith efforts to resolve such dispute. If such dispute is not resolved
within such 60-day period, such dispute shall be settled exclusively by
arbitration in the State of Connecticut, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Employee Response,
make to the Employee those Potential Payments as to which there is no dispute
between the Company and the Employee regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute. Subject to the limitations
contained in Sections 3.1 and (b) hereof, the amount of any payments to be made
to the Employee following the resolution of such dispute shall be increased by
amount of the accrued interest thereon computed at the prime rate announced from
time to time by The Wall Street Journal, compounded monthly from the date that
such payments originally were due.

(d) The provisions of this Section 3 are intended to apply to any and all
payments or benefits available to the Employee under this Agreement or any other
agreement or plan of the Company under which the Employee receives Contingent
Compensation Payments.

Signatures on Page Following

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ACHILLION PHARMACEUTICALS, INC. By:  

/s/ Michael Kishbauch

  Name:   Michael Kishbauch   Title:   Chief Executive Officer EMPLOYEE:

  /s/ Mary Kay Fenton

Mary Kay Fenton

 

- 18 -



--------------------------------------------------------------------------------

Exhibit A

NONCOMPETITION AGREEMENT

 

Fenton

   Mary Kay   

Employee’s Last Name

   First Name    Middle Initial

I, the undersigned, recognize that in my position with the Company I will be
performing a highly responsible role in a very competitive industry. Because of
the injury that might accrue to the Company through my association with a
competitor of the Company, combined with my privileged access to the Company’s
proprietary information, I understand that it is important that the Company
protect itself. I, further, recognize that execution of this Agreement is an
express condition of my employment.

In consideration of my employment, continued employment, promotion or increase
in compensation by the Company, I hereby agree as follows:

1. Definition. For the purposes of this Agreement, the “Company” means and
includes Achillion Pharmaceuticals, Inc. and all of its existing, past or future
parents, subsidiaries and affiliates.

2. Best Efforts; Reasonableness of Restrictions.

(a) During the period of my employment with the Company, I shall devote my full
time and best efforts to the business of the Company and I shall neither pursue
any business opportunity outside the Company nor take any position with any
organization other than the Company without the approval of a majority of the
disinterested members of the Company’s Board of Directors.

(b) I acknowledge and agree that (i) by virtue of my acquiring knowledge of the
Company’s valuable trade secrets and confidential information concerning the
names, specialized needs, concerns, and characteristics of the Company’s
customers and other aspects of the Company’s sales, marketing, pricing, and
promotional activities learned or developed in the course of my employment at
the Company, and (ii) in recognition of the worldwide market for the Company’s
services and technology, the restrictions contained in Sections 3 and 4 hereof
are reasonable in all respects to protect the Company’s investment in my
training and development, to protect the Company from unfair competition, and to
protect the good will and other business interests of the Company.

3. Covenant Not to Compete.

(a) I shall not during my employment with the Company and for a period of one
year thereafter directly or indirectly enter into, participate in or engage in a
business or the solicitation of any business which is, directly or indirectly,
in competition or proposes to be in competition with the business of the Company
(which as of the date

 

- 19 -



--------------------------------------------------------------------------------

hereof is the discovery, development and commercialization of small molecule
drugs that combat resistance in infectious diseases, particularly those caused
by hepatitis B virus, hepatitis C virus or HIV, including research and
development relating to zinc finger drug development technology and
elvucitabine, as an individual on my own account, as a stockholder, principal,
partner or joint venturer, as the owner of an interest in, or as a director or
officer of, any business or entity, as an employee, agent, salesman, contractor
or consultant of any person, business or entity, or otherwise, except that
nothing contained herein will preclude me from purchasing or owning securities
of any such business or entity if such securities are publicly traded and my
holdings thereof do not exceed one percent (1%) of the issued and outstanding
securities of any class of securities of such business or entity.
Notwithstanding the foregoing and any other provision of this Agreement,
Employee will not be restrained following his employment with the Company from
participating in or engaging in a business or the solicitation of any business
as an individual, employee, consultant, stockholder, principal, partner or joint
venturer, owner, director, officer of any business or entity so long as employee
does not participate or engage in activities related to discovery, development
and commercialization of small molecule drugs that combat resistance in
infectious diseases, particularly those caused by hepatitis B virus, hepatitis C
virus or HIV, including research and development relating to zinc finger drug
development technology and elvucitabine.

(b) I will not, at any time during or after the termination of my employment
with the Company, interfere or attempt to interfere with, the relationship of
the Company with any person or entity which at any time during my employment
with the Company was an employee, licensee, sales agent or sales representative
(or employee thereof), or customer, potential customer or vendor of, or supplier
or licensor to, or in the habit of dealing with, the Company, as an individual
on my own account, as a partner or joint venturer, as the owner of an interest
in, or as a director or officer of, any entity, as an employee, agent, salesman,
contractor or consultant of any person or entity, or otherwise.

4. Covenant Not to Solicit.

(a) I will not during my employment with the Company and for a period of one
year thereafter solicit, divert or appropriate, or attempt to solicit, divert or
appropriate, the business of any customer or potential customer of the Company
as an individual on my own account, as a stockholder, principal, partner or
joint venturer, as the owner of an interest in, or as a director or officer of,
any entity, as an employee, agent, salesman, contractor or consultant of any
person or entity, or otherwise.

(b) I will not during my employment with the Company and for a period of one
year thereafter employ or in any manner solicit, induce or attempt to solicit or
induce any employee, consultant, licensee, sales agent or sales representative
(or any employee thereof) of, or any vendor, supplier or licensor to, the
Company, or any such person and/or entity whose employment or association with
the Company has terminated within six (6) months prior to or after my
termination with the Company, to

 

- 20 -



--------------------------------------------------------------------------------

leave the Company’s employ, terminate his or its association with the Company,
or otherwise interfere with the relationship of the Company with any such person
or entity, whether for my own account or the account or the account of any other
person or entity.

5. Severability and Interpretation. I agree that each provision, subpart and
clause herein shall be treated as separate and independent clauses. In the event
that any provision, subpart and/or clause of this Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions shall nonetheless be
enforceable according to their terms. Further, in the event that any provision,
subpart and/or clause is held to be overbroad as written, such provision,
subpart and/or clause shall be deemed amended to narrow its application to the
extent necessary to make the provision enforceable according to applicable law
and enforced as amended.

6. Waiver. The Company’s waiver or failure to enforce the terms of this
Agreement or any similar agreement in one instance shall not constitute a waiver
of its rights hereunder with respect to other violations of this or any other
agreement. In addition, any amendment to or modification of this Agreement or
any waiver of any provision hereof must be in writing and signed by the Company.

7. Acquiescence in Injunction. I understand that if I violate any provision of
this Agreement the Company will be irreparably harmful and will have no adequate
remedy at law. The Company shall have the right, in addition to any other rights
it may have, to obtain in any court of competent jurisdiction injunctive relief
to restrain any breach or threatened breach of, or otherwise to specifically
enforce, this Agreement. I hereby agree that if I act in violation of any
provision hereof, the number of days that I am in such violation will be added
to the one year period specified in Sections 3 and 4 hereof.

8. No Conflicting Agreements: Disclosure to Future Employers. I represent and
warrant that I have not previously assumed any obligations inconsistent with
those of this Agreement. I further represent and warrant that I am in compliance
with, and my employment by the Company will not result in any violation of, any
obligations previously assumed by me to any third party with respect to
non-competition. I have not entered into, and I will not enter into, any
agreement either written or oral in conflict herewith. I will provide, and the
Company, in its discretion, may similarly provide, a copy of the covenants
contained in this Agreement to any business or enterprise which I may directly
or indirectly own, manage, operate, finance, join, control or in which I may
participate in the ownership, management, operation, financing, or control, or
with which I may be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise.

9. Governing Law. This Agreement and any disputes arising under or in connection
with it shall be governed by the laws of the State of Connecticut, without
giving effect to the principles of conflict of laws of such state. I hereby
submit for the sole purpose of this Agreement and any dispute arising under or
in connection with it to the jurisdiction of the courts located in the State of
Connecticut and any courts of appeal therefrom, and hereby waive any objection
(on the grounds of lack of jurisdiction or forum non conveniens or otherwise) to
the exercise of such jurisdiction over me by any such courts.

 

- 21 -



--------------------------------------------------------------------------------

10. Notice. Any notice which the Company is required or may desire to give to me
shall be given to me by personal delivery or registered or certified mail,
return receipt requested, addressed to me at the address of record with the
Company, or at such other place as I may from time to time designate in writing.
Any notice which I am required or may desire to give to the Company hereunder
shall be given by personal delivery or by registered or certified mail, return
receipt requested, addressed to the Company at its principal office, or at such
other office as the Company may from time to time designate in writing. The date
of personal delivery or the dates of mailing any such notice shall be deemed to
be the date of delivery thereof.

11. Complete Agreement; Amendments: Prior Agreements: Employment-at-Will. The
foregoing is the entire agreement of the parties with respect to the subject
matter hereof and may not be amended, supplemented, canceled or discharged
except by written instrument executed by both parties hereto. This Agreement
supersedes any and all prior agreements between the Company and me with respect
to the matters covered hereby; provided, however, that in the event of conflict
between a provision of this Agreement and a provision of the Nondisclosure and
Assignment of Inventions Agreement, dated as of the date hereof, by and between
the Company and me, the provision most favorable to the Company shall govern.
Nothing herein is intended to alter my at-will employment. The Company and I
understand and agree that my employment at the Company is at-will and is not for
any specified term and that either the Company or I may terminate the employment
relationship with or without cause at any time, and that Sections 3 and 4 of
this Agreement shall survive any such termination.

12. Miscellaneous. I agree that the provisions of this Agreement shall be
binding on my heirs, assigns, executors, administrators and other legal
representatives, and may be transferred by the Company to its successors and
assigns. This Agreement supersedes all previous agreements, written or oral,
relating to the above subject matter, except for the Nondisclosure and
Assignment of Inventions Agreement between me and the Company, which shall
remain in full force and effect in accordance with its respective terms.

13. Survival. This Agreement shall be effective as of the date entered below. My
obligations under this Agreement shall survive the termination of my employment
regardless of the manner of such termination and shall be binding upon my heirs,
executors, administrators and legal representatives.

14. Assignment. The Company shall have the right to assign this Agreement to its
successors and assigns, and all covenants and agreements hereunder shall inure
to the benefit of and be enforceable by said successors or assigns. I will not
assign this Agreement.

15. WAIVER OF JURY TRIAL. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING
UNDER OR RELATING TO THIS AGREEMENT WILL BE RESOLVED BY A JUDGE ALONE AND EACH
OF THE COMPANY AND I WAIVE ANY RIGHT TO A JURY TRIAL THEREOF.

 

- 22 -



--------------------------------------------------------------------------------

The foregoing Noncompetition Agreement is hereby accepted and agreed to by the
parties hereto.

 

ACCEPTED AND AGREED TO:     ACCEPTED AND AGREED TO: ACHILLION PHARMACEUTICALS,
INC.     By:  

/s/ Michael Kishbauch

   

/s/ Mary Kay Fenton

  Michael Kishbauch     Mary Kay Fenton   Chief Executive Officer     Date:    
Date: 10/26/10

 

- 23 -